Citation Nr: 1423149	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  03-25 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for respiratory cancer, to include as secondary to herbicide exposure.

2. Entitlement to service connection for respiratory cancer to include as secondary to herbicide exposure.

3. Entitlement to service connection for an acquired psychiatric disability, claimed as panic attacks, to include panic disorder, intermittent explosive disorder, anxiety, dyssomnia, and depression.

4. Entitlement to an initial compensable rating for service-connected otitis externa prior to May 31, 2005, and a rating in excess of 10 percent thereafter.

5. Entitlement to an initial compensable rating for service-connected bilateral hearing loss. 

6. Entitlement to a rating in excess of 10 percent for service-connected left (minor) elbow epicondylitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970 and October 2001 to July 2002. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal, in part, from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, wherein the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for respiratory cancers; denied service connection for panic attacks; and granted entitlement to service connection for otitis externa, assigning a an initial noncompensable rating to the same. The Veteran appealed, as to these issues, by an August 2003 Substantive Appeal. 

By an October 2005 rating decision, the RO increased the rating assigned to service-connected otitis externa to 10 percent, effective May 31, 2005. Since the RO did not assign the maximum rating possible, the issue, captioned to reflect the staged ratings, remains on appeal. AB v. Brown, 6 Vet. App. 35 (1993). 

In October 2004, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Waco RO. A transcript of the hearing has been associated with the claims files. 

This appeal also stems from March 2005 and April 2006 rating actions. By a March 2005 rating action, the RO granted service connection for bilateral hearing loss and assigned the same an initial noncompensable rating. By an April 2006 rating action, the RO denied service connection for posttraumatic stress disorder (PTSD) and continued the 10 percent rating assigned to service-connected left (minor) elbow epicondylitis. The Veteran appealed, as to these issues, by a September 2009 Substantive Appeal. However, by a November 2011 rating decision, service connection for PTSD was granted. Such resolves the Veteran's appeal as to that issue and it is no longer before the Board. 

Most recently, in November 2012, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

In December 2013, the Veteran testified via videoconference before the undersigned Veterans Law Judge (VLJ), seated at the Board's Central Office in Washington, D.C. At that time, the VLJ agreed to hold the record open for 30 days to allow the Veteran additional time to supplement the record with evidence in support of his claims on appeal; however, to date, no such evidence has been received. A transcript of the hearing has been associated with the claims file. 

The Board notes here that in June 2010, the Veteran raised the claim of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2013) for a left lung disability. Such was denied by a February 2011 rating decision with which the Veteran disagreed in February 2011. However, by a statement received in September 2011, the Veteran clarified that he did not want his left lung claim adjudicated under 38 U.S.C.A. § 1151 and instead sought direct service connection for a left lung disability. The RO adjudicated the direct service connection claim in an April 2013 rating decision. Thus, the Veteran withdrew his February 2011 Notice of Disagreement and a remand for a Statement of the Case (SOC) as to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a left lung disability is not required.

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal, specifically VA treatment records and the transcript of the Board hearing.

The issues of entitlement to: (1) service connection for respiratory cancer to include as secondary to herbicide exposure; (2) service connection for an acquired psychiatric disability, claimed as panic attacks, to include panic disorder, intermittent explosive disorder, anxiety, dyssomnia, and depression; (3) an initial compensable rating for service-connected otitis externa prior to May 31, 2005, and a rating in excess of 10 percent thereafter; (4) an initial compensable rating for service-connected bilateral hearing loss; and (5) a rating in excess of 10 percent for service-connected left (minor) elbow epicondylitis, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a February 1999 rating decision, the RO denied the claim for service connection for respiratory cancers; the Veteran did not appeal.

2. The evidence received since the February 1999 RO decision is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for respiratory cancer, to include as secondary to herbicide exposure.


CONCLUSIONS OF LAW

1. The February 1999 RO decision is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302 (2013).

2. New and material evidence has been received to reopen the claim for service connection for respiratory cancer, to include secondary to herbicide exposure. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159, 20.201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

In light of the favorable disposition, limited to the only issue decided herein, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required. The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

New and Material Evidence

In general, VA rating decisions that are not timely appealed are final. 38 U.S.C.A.   § 7105; 38 C.F.R. § 20.302. A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108. New evidence is defined as evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id.   

VA must evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim. 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). In this case, the Veteran's initial claim for service connection for respiratory cancer was denied by the February 1999 rating decision. Within one year of the RO's February 1999 rating decision, the Veteran did not express disagreement with the decision, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b); 20.201; Buie, 24 Vet. App. 242, at 251-52. As such, the February 1999 RO rating decision became final. 

The relevant evidence of record at the time of the February 1999 RO decision included the Veteran's claim and related statements, and his service treatment records and VA and military post-service treatment records. Evidence added to the record since that time includes the Veteran's claim and related statements, as well as his testimony provided at the DRO and Board hearings. Also of record are VA and private treatment records. Specifically, a July 1998 private treatment record, not associated with the claims file at the time of the February 1999 RO decision, and not considered in constructive possession of VA in February 1999, as it is a private record, indicates that the Veteran had oropharyngeal cancer. Thus, as the basis for the RO's original denial of service connection was that there was no evidence of a current disability, a disability claimed as respiratory cancer, and newly received evidence includes record of such a disability, the new evidence is material. 

As the Board has determined that new and material evidence has been received as to the Veteran's claim, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits. In this case, letters dated in August 2002, August 2005, March 2006, April 2007, and May 2010, provided the Veteran with the laws and regulations pertaining to consideration of his claim of on the merits. However, as will be discussed below, further development is required prior to the Board's review of the merits of the claim


ORDER

New and material evidence having been received, the claim of entitlement to service connection for respiratory cancer, to include as secondary to herbicide exposure, is reopened, and the appeal is granted to this extent only.


REMAND

Considering the physical claims file and Virtual VA, the most recent VA treatment records are dated in April 2012. At the time of the Veteran's Board hearing in December 2013, he reported that he had been hospitalized for his service-connected otitis externa one year prior. On remand, the AMC should obtain and associate with the claims file the Veteran's updated VA treatment records. 
As to the Veteran's service-connected bilateral hearing loss, otitis externa, and left (minor) elbow epicondylitis, at the time of the Board hearing, he asserted that such have worsened since his last VA examinations. A February 2013 VA examination cited by the RO in its July 2013 Supplemental Statement of Case (SSOC) addresses only the current severity of the Veteran's PTSD, an issue not currently before the Board. On remand, the AMC should schedule the Veteran for VA examinations to assess the current severity of his service-connected disabilities on appeal.

The Veteran asserts entitlement to service connection for respiratory cancer on the basis that he was exposed to herbicides during his recorded service in the Republic of Vietnam and asserts that he has since developed a respiratory cancer, specifically, oropharyngeal cancer. The Board notes here that while the Veteran has referred to his cancer as respiratory cancer, or throat cancer; respiratory cancers are defined by statute to include only cancer of the lung, bronchus, larynx, or trachea. 38 C.F.R. § 3.309(e) (2013). In any event, no VA examiner has opined as to whether the Veteran's oropharyngeal cancer, or any respiratory cancer found present, is related to service, including his in-service cold, sinusitis, retrosternal pleuritic chest pain diagnosed as sinusitis, and presumed exposure to herbicides. On remand, the AMC should schedule the Veteran for such an examination.

The Veteran asserts entitlement to service connection for panic attacks, captioned as an acquired psychiatric disability to include panic disorder, intermittent explosive disorder, anxiety, dyssomnia, and depression, on the basis that at entry into his second period of service, dated from October 2001 to July 2002, he reported the use of prescription medication for depression which was decreased in a tapered fashion by military medical personnel in November 2001. He asserts that this tapering of psychiatric medication caused his in-service panic attacks and his current panic disorder. His service treatment records dated in June 2002 indicate that he reported panic attacks. While service connection has been granted for PTSD in November 2011, and the Veteran did not disagree with the April 2006 RO denial of service connection for bipolar disorder; no VA examiner has opined as to whether the Veteran's panic attacks, captioned as an acquired psychiatric disability to include panic disorder, intermittent explosive disorder, anxiety, dyssomnia, and depression, represent symptoms that are part and parcel of his already service-connected PTSD; and if not, whether such remaining acquired psychiatric disabilities are related to service. On remand, the AMC should schedule the Veteran for such an examination.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's treatment records from the VA Medical Center (VAMC) in El Paso, Texas, dated from April 2012 to the present, specifically to include any records related to otological hospitalization on or around December 2012. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2. Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of his oropharyngeal cancer, and/or any respiratory cancer(s) found present. 

The examiner should opine as to whether it is at least as likely as not that any diagnosed respiratory cancer found present, and/or his diagnosed oropharyngeal cancer, was incurred in service, or is otherwise related to service.

In this regard, the examiner should specifically consider the Veteran's presumed exposure to herbicides in the Republic of Vietnam, as well as his lay statements and service treatment records indicating undated treatment with cough syrup, his December 1967 cold, his August 1968 complaints of retrosternal pleuritic chest pain diagnosed as sinusitis, and his December 1968 questionable early upper respiratory infection. 

3. Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of his panic attacks, captioned as an acquired psychiatric disability to include panic disorder, intermittent explosive disorder, anxiety, dyssomnia, and depression, as well as any other acquired psychiatric disability found present. 

(a) The examiner should determine if the Veteran's panic attacks, characterized as an acquired psychiatric disability to include panic disorder, intermittent explosive disorder, anxiety, dyssomnia, and depression, as well as any other acquired psychiatric disability found present represent symptoms that are part and parcel of his service-connected PTSD. 

(b) To the extent that any panic attacks, characterized as an acquired psychiatric disability to include panic disorder, intermittent explosive disorder, anxiety, dyssomnia, and depression, as well as any other acquired psychiatric disability found present do not represent symptoms that are part and parcel of his service-connected PTSD, or symptoms that are impossible to differentiate from that of his PTSD, the examiner should opine as to whether it is at least as likely as not that any panic attacks, characterized as an acquired psychiatric disability to include panic disorder, intermittent explosive disorder, anxiety, dyssomnia, and depression, as well as any other acquired psychiatric disability found present, was incurred in service, or is otherwise related to service.

In this regard, the examiner should specifically consider the Veteran's lay statements and service treatment records indicating his November 2001 report of taking prescription medication for depression and the subsequent tapering of such, and his June 2002 report of panic attacks. 

4. Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service-connected bilateral hearing loss and otitis externa. The examiner should note all relevant pathology and functional impairment; and all indicated tests should be conducted.

5. Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service-connected left (minor) elbow epicondylitis. The examiner should note all relevant pathology and functional impairment; and all indicated tests, including X-ray examination and range-of-motion testing, should be conducted.

In this regard, the examiner should report the range of motion of the left elbow, in degrees. The examiner should specifically note and discuss in detail whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the left elbow is used repeatedly. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

As to each of the above-described VA examinations, the examiners are advised that the term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The claims file should be made available to the examiners for review in conjunction with the examinations, and the examiners should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiners should fully articulate a sound reasoning for all conclusions made. If any examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examinations.

6. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims on appeal, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his representative with a SSOC and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by not attending the requested VA examinations may result in an adverse determination. See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.       §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


